Exhibit 10

Transition Agreement

This Transition Agreement (“Agreement”) is between Patterson Companies, Inc., on
behalf of itself, its affiliated and related entities, and any of their
respective direct or indirect subsidiaries (collectively referred to herein as
the “Company” or “Patterson”), and Scott P. Anderson (referred to herein as
“Executive”) (Patterson and Executive are collectively referred to herein as
“Parties”). This Agreement is effective fifteen (15) days from the date on which
it is signed by all Parties hereto (“Effective Date”).

WHEREAS, Executive has been employed as Patterson’s President and Chief
Executive Officer;

WHEREAS, Executive also serves as a member of Patterson’s Board of Directors
(“Board”) and as Patterson’s Chairman of the Board (“Chair”);

WHEREAS, Executive desires to (1) cease serving as Patterson’s President, Chief
Executive Officer and Chair effective June 1, 2017, (2) refrain from standing
for reelection to the Board at the Company’s 2017 Annual Meeting of Shareholders
(the “Annual Meeting”), and (3) retire from his employment with Patterson
effective July 1, 2019;

WHEREAS, the Parties agree that in the interim prior to Executive’s retirement
Executive will remained employed at Patterson in a transitional role; and

WHEREAS, the Parties desire to set forth the terms under which Executive will be
employed prior to his retirement;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the Parties as follows:

 

I. EMPLOYMENT TRANSITION AND RETIREMENT

 

  A. Transition Date. Executive hereby resigns and transitions from his current
position as President and Chief Executive Officer to Special Advisor effective
June 1, 2017 (the “Transition Date”). As of the Transition Date, Executive also
hereby resigns as Chair, and from any and all officer and director positions he
then holds with the Company. In his role as Special Advisor, Executive will
perform special project consulting on an as-needed basis. Executive will
continue to serve as a member of the Board until the Annual Meeting, but he will
not stand for re-election.

 

  B. Retirement Date. Executive will voluntarily resign as Special Advisor from
Patterson effective July 1, 2019 (the “Retirement Date”). The period between the
Transition Date and the Retirement Date or earlier termination date shall be
referred to as the “Transition Period.” Executive remains subject to termination
for Cause (as defined herein) prior to the Retirement Date.



--------------------------------------------------------------------------------

II. TRANSITION PERIOD

The following terms shall apply during the Transition Period, conditioned upon
Executive’s continued employment during that time:

 

  A. Salary. Executive shall be paid an annualized salary in the amount of
$820,000. Executive shall receive no salary after the Transition Period.

 

  B. Bonus. Executive shall not be entitled to receive any incentive bonus
payments under the Company’s Management Incentive Compensation Plan or any other
plan of the Company.

 

  C. Health and Welfare Benefits. All health and welfare benefits applicable to
Executive shall continue in effect subject to plan terms during the Transition
Period. Thereafter, Executive shall be permitted to elect to continue health
coverage then in effect under Patterson’s plan pursuant to COBRA, 26 U.S.C. §
9801 et seq.; provided, however, that the cost of any such coverage shall be at
Executive’s expense.

 

  D. Restricted Stock Awards/Restricted Stock Units. Executive’s unvested
Restricted Stock Awards (“RSAs”) and Restricted Stock Units (“RSUs”) under the
Company’s Amended and Restated Equity Incentive Plan and the Company’s 2015
Omnibus Incentive Plan (collectively, the “Equity Incentive Plans”) shall
continue to vest during the Transition Period. Pursuant to the terms of the
Executive’s Restricted Stock Award Agreements and Restricted Stock Unit Award
Agreements, Executive agrees that any RSAs and RSUs that have not vested on or
prior to the end of the Transition Period are forfeited and cancelled. For
avoidance of doubt, Executive shall not receive any additional RSAs or RSUs.

 

  E. Capital Accumulation Plan. Executive may continue to participate in the
Company’s Capital Accumulation Plan (“CAP”) according to its terms through the
Transition Period. Executive agrees that Section 5(g)(iii) of the CAP applies as
of the Retirement Date or earlier termination date.

 

  F. Performance Stock Units. Executive’s unvested Performance Stock Units
(“PSUs”) under the Company’s Equity Incentive Plans shall continue to vest,
subject to achievement of required performance metrics, during the Transition
Period. Pursuant to the terms of Executive’s Performance Stock Unit Award
Agreements, Executive agrees that any PSUs that have not vested on or prior to
the end of the Transition Period are forfeited and cancelled. For avoidance of
doubt, Executive shall not receive any additional PSUs.

 

  G.

Non-Qualified Stock Options. Executive’s unvested Non-Qualified Stock Options
(“NQSOs”) under the Company’s Equity Incentive Plans shall continue to vest
during the Transition Period. For avoidance of doubt, all outstanding NQSOs held
by Executive as of the end of the Transition Period will, to the extent

 

2



--------------------------------------------------------------------------------

exercisable as of such date, remain exercisable for a period of 90 days after
such date (but in no event after the expiration date of any such NQSO). Pursuant
to the terms of Executive’s Non-Qualified Stock Option Award Agreements,
Executive agrees that any NQSOs that have not vested on or prior to the end of
the Transition Period are forfeited and cancelled. For avoidance of doubt,
Executive shall not receive any additional NQSOs.

 

  H. Company Car/Cellular Phone/Computer. On or before the date of the Annual
Meeting (“Transfer Date”), Executive may purchase for his personal use the
vehicle which the Company has been leasing for him. Upon payment to the Company
by Executive of the depreciated value of the vehicle, the Company will arrange
for the transfer of title to Executive effective as of the Transfer Date.
Executive shall be responsible for all applicable taxes and transfer title
fees. Executive acknowledges and agrees that as of the Transfer Date the Company
shall no longer insure or maintain the vehicle.

Within 21 days after the end of the Transition Period, the Company shall
transfer to Executive the service agreement for the cellular phone assigned to
Executive, subject to Executive acknowledging and agreeing at that time that
Executive has returned any electronic materials or property of the Company
existing or stored on the cellular phone.

At the end of the Transition Period, Executive may retain the computer assigned
to Executive, subject to Executive acknowledging and agreeing at that time that
Executive has returned any electronic materials or property of the Company
existing or stored on the computer.

 

  I. Severance Payment. In exchange for the terms of a separation agreement in a
form to be provided by the Company that contains substantially the same
releases, waivers and post-employment covenants as set forth in this Agreement
(“Separation Agreement”) to be entered into at the end of the Transition Period,
Executive shall receive, unless Executive has been terminated for Cause, a
severance payment in the amount of $1,100,000. This total severance amount shall
be paid to Executive in equal installments pursuant to the Company’s regular
payroll dates and procedures during the period between the effective date of the
Separation Agreement and June 30, 2020.

 

  J. Acknowledgment. Executive acknowledges that the consideration provided in
this Agreement is good and valuable consideration in exchange for the Agreement,
and includes payments and benefits to which he is not otherwise entitled.

 

  K. Withholding. Patterson shall withhold from the compensation payable to
Executive under this Section II all appropriate deductions necessary for
Patterson to satisfy its withholding obligations under federal, state and local
income and employment tax laws.

 

3



--------------------------------------------------------------------------------

  L. Cause Defined. “Cause” as used herein means: (a) dishonesty, fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to and injurious to the Company; (b) any unlawful or criminal
activity of a serious nature; (c) any intentional and deliberate breach of a
duty or duties that, individually or in the aggregate, are material in relation
to Executive’s overall duties; (d) any material breach by Executive of any
employment, service, confidentiality, non-compete or non-solicitation agreement
entered into with the Company; or (e) any misconduct requiring the Company to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws.

 

III. EXECUTIVE AGREEMENTS

In exchange for the payments and benefits promised to Executive in this
Agreement, Executive agrees as follows:

 

  A. Non-Encouragement Provision. Executive agrees that he will not instigate,
cause, advise or encourage any other persons, groups of persons, corporations,
partnerships or any other entity to file litigation against the Company.

 

  B. Litigation Hold. Executive agrees that during his employment with the
Company he was provided with, and became subject to, one or more Company-issued
litigation hold notices directing him to preserve specific categories of
documents and electronically stored information (“ESI”) that may be potentially
relevant to an existing or threatened legal action (“Potential Evidence”).
Executive represents and warrants that he will make reasonable and good faith
efforts to preserve all Potential Evidence in Executive’s possession, custody or
control during the Transition Period and following his employment with the
Company. This commitment to preserve Potential Evidence shall extend to any and
all ESI (and its metadata) existing on: (1) any free-standing or networked
computer or server in Executive’s personal possession, including any laptop,
mobile phone, tablet, digital music device or digital camera and (2) any device
that may store ESI, including internal and external hard or flash disk drives,
as well as any optical or magnetic media. Executive further represents and
warrants that he will make best efforts to cooperate with the Company in
connection with any legal obligation that the Company may have in the future to
obtain, review and produce any Potential Evidence in Executive’s possession,
custody or control.

 

  C. Cooperation in Pending or Transitional Matters. Executive shall make
himself available to the Company in the future to answer questions, provide
information and otherwise cooperate with the Company in any pending or
transitional matters on which he may have worked or about which he may have
personal knowledge. Executive agrees to cooperate fully with the Company,
including its attorneys, managers and accountants, in connection with any
transitional matters, potential or actual litigation, or other real or potential
disputes, which directly or indirectly involve the Company.

 

4



--------------------------------------------------------------------------------

  D. Non-competition and Notification. During the Transition Period and through
June 30, 2020, Executive agrees not to directly or indirectly engage in, be
interested in, or be employed by, anywhere in the United States, Canada or the
United Kingdom, any direct competitor of the Company (including, without
limitation, Henry Schein, Inc., Benco Dental Supply Company, Burkhart Dental
Supply Co., and Amazon.com, Inc.) or any other business which offers, markets or
sells any service or product that competes directly with any services or
products of the Company. By way of example, but not by way of limitation, “any
service or product that competes directly with any services or products of the
Company” includes dental services, dental products, animal health services and
animal health products. For purposes of this provision, Executive shall be
deemed to be interested in a business if he is engaged or interested in that
business as a stockholder, director, officer, employee, salesperson, sales
representative, agent, partner, individual proprietor, consultant, or otherwise,
but not if such interest is limited solely to the ownership of 2% or less of the
equity or debt securities of any class of a corporation whose shares are listed
for trading on a national securities exchange or traded in the over-the-counter
market.

In the event that Executive obtains new employment on or prior to June 30, 2020,
Executive shall: (i) disclose this Agreement to his new employer prior to
beginning the employment; and (ii) notify the Company of the identity of his new
employer within seven (7) days after accepting any offer of employment by
sending a written notification to the Company.

Executive agrees that the foregoing restrictions are in consideration of the
payments received by Executive in accordance with this Agreement and that the
restrictions are reasonable and necessary for the purpose of protecting
Patterson’s legitimate business interests. Executive agrees that the scope of
the business of the Company is independent of the location (such that it is not
practical to limit the restrictions contained herein to a specific state, city
or part thereof) and therefore acknowledges and agrees that the geographic scope
of this restriction throughout the United States, Canada and the United Kingdom
is reasonable and necessary.

Executive further agrees that the remedy of damages at law for breach by
Executive of any of the covenants and obligations contained in this Agreement is
an inadequate remedy. In recognition of the irreparable harm that a violation by
Executive of the covenants and obligations in this Agreement would cause
Patterson, or any company with which Patterson has a business relationship,
Executive agrees that if he breaches or proposes to breach, any provision of
this Agreement, Patterson shall be entitled, in addition to all other remedies
that it may have, to an injunction or other appropriate equitable relief to
restrain any such breach or proposed breach without showing or proving any
actual damage to Patterson, it being understood by Executive and Patterson that
both damages and equitable relief shall be proper modes of relief and are not to
be considered alternative remedies.

 

5



--------------------------------------------------------------------------------

  E. No Solicitation of Executives. Executive further agrees that during the
Transition Period and through June 30, 2020, he shall not directly or
indirectly, whether individually or as an owner, agent, representative,
consultant or employee, participate or assist any individual or business entity
to solicit, employ or conspire with others to employ any of the Company’s
employees. The term “employ” for purposes of this section means to enter into an
arrangement for services as a full-time or part-time employee, independent
contractor, agent or otherwise.

 

  F. Board Membership. Executive also agrees that during the Transition Period
and through June 30, 2020, Executive will not become a member of or otherwise
join any organization’s governing board without prior written consent of the
Board.

 

  G. Confidential Information. Executive acknowledges that in the course of his
employment with the Company, he has had access to Confidential Information.
“Confidential Information” includes but is not limited to information not
generally known to the public, in spoken, printed, electronic or any other form
or medium relating directly or indirectly to: business processes, practices,
policies, plans, documents, operations, services and strategies; contracts,
transactions, and potential transactions; negotiations and pending negotiations;
proprietary information, trade secrets and intellectual property; supplier and
vendor agreements, strategies, plans and information; financial information and
results, accounting information and records; legal strategies and information;
marketing plans and strategies; pricing strategies; personnel information and
staffing and succession planning practices and strategies; internal controls and
security policies, strategies and procedures; and/or other confidential business
information that he has learned, received or used at any time during his
employment with Patterson whether or not such information has been previously
identified as confidential or proprietary.

The Confidential Information may be contained in written materials, such as
documents, files, reports, manuals, drawings, diagrams, blueprints and
correspondence, as well as computer hardware and software, and electronic or
other form or media. It may also consist of unwritten knowledge, including
ideas, research, processes, plans, practices and know-how.

Confidential Information does not include information that is in the public
domain or information generally known in the trade, other than as a result of a
disclosure by or through Executive in violation of this Agreement or by another
person in breach of a confidentiality obligation. Further, information that
Executive acquired completely independently of his employment with Patterson is
not considered to be Confidential Information.

Executive agrees that he shall not, at any time, disclose or otherwise make
available Confidential Information to any person, company or other party.
Further, Executive shall not use or disclose any Confidential Information at any
time without Patterson’s prior written consent. This Agreement shall not limit
any obligations Executive has under any confidentiality agreement or applicable
law.

 

6



--------------------------------------------------------------------------------

  H. Company Property and Return of Property. Subject to Executive’s rights
under Section II(H) of this Agreement, Executive acknowledges that as of the
Transition Date, he will return his cellular phone and computer to the Company
for processing. Within 21 days after the Transition Date, he will return all
originals and copies of any documents, materials or property of Patterson,
whether generated by him or any other person on his behalf or on behalf of
Patterson or its vendors. All documents, files, records, reports, policies,
training materials, communications materials, lists and information, e-mail
messages, products, keys and access cards, cellular phones, computers, other
materials, equipment, physical and electronic property, whether or not
pertaining to Confidential Information, which were furnished to Executive by the
Company, purchased or leased at the expense of the Company, or produced by the
Company or Executive in connection with Executive’s employment will be and
remain the sole property of the Company, except as otherwise provided herein.
All copies of property, whether in tangible or intangible form, are also the
property of the Company. Executive agrees that he will not retain any paper or
electronic copies of these documents and materials.

Executive agrees that Patterson may open all mail (including but not limited to
regular mail, electronic mail and voicemail) delivered to the Company and
addressed to him.

 

  I. General Waiver and Release by Executive. As a material inducement to the
Company to enter into this Agreement, and in consideration of the Company’s
promise to make the payments set forth in this Agreement, Executive hereby
knowingly and voluntarily releases Patterson, its affiliated and related
entities, and any of their respective direct or indirect subsidiaries, and its
and their respective officers, employees, agents, insurers, representatives,
counsel, shareholders, directors, successors and assigns (“Releasees”) from all
liability for damages or claims of any kind arising out of any actions,
decisions, or events occurring through the date of Executive’s execution of this
Agreement.

Executive understands that he is giving up any and all claims, complaints,
causes of action or demands of any kind that he has or may have for claims
arising under or based on Title VII of the Civil Rights Act, the Equal Pay Act,
Executive Order 11246, the Americans with Disabilities Act, The Genetic
Information Nondiscrimination Act of 2008, the Employee Retirement Income
Security Act (“ERISA”) with respect to unvested benefits, the Age Discrimination
in Employment Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, the Worker Adjustment and Retraining Notification Act, the Uniform
Services Employment and Reemployment Rights Act, the Minnesota Human Rights Act,
any other state or local antidiscrimination, civil rights and human rights
statutes, or any other federal state or local law which claims can be properly
released through this Agreement. Executive further understands that this release

 

7



--------------------------------------------------------------------------------

  extends to but is not limited to all claims that he has or may have for
wrongful discharge, breach of contract, promissory estoppel or breach of an
express or implied promise, misrepresentation or fraud, retaliation, infliction
of emotional distress, defamation, or otherwise based on any theory arising from
or related to his employment or separation of his employment with Patterson, or
any other fact or matter occurring prior to his execution of this Agreement.
Executive recognizes and understands that this Agreement does not seek to
release claims that may not by law or otherwise be released, including but not
limited to claims under the Fair Labor Standards Act, workers compensation or
unemployment statutes, False Claims Act claims (Qui Tam), and claims for vested
rights under ERISA.

 

  J. Class Action Waiver. Any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, including the breach,
termination or validity thereof, shall be finally resolved by arbitration. The
tribunal shall have the power to rule on any challenge to its own jurisdiction
or to the validity or enforceability of any portion of the agreement to
arbitrate. The Parties agree to arbitrate solely on an individual basis, and
that this agreement to arbitrate does not permit class arbitration or any claims
brought as a plaintiff or class member in any class or representative
arbitration proceeding. The arbitral tribunal may not consolidate more than one
person’s claims, and may not otherwise preside over any form of a representative
or class proceeding. In the event the prohibition on class arbitration is deemed
invalid or unenforceable, then the remaining portions of the arbitration
agreement will remain in force.

 

  K. No Waiver of Rights. Executive understands this release does not apply to
any claims or rights that the law does not allow to be waived, any claims or
rights that may arise after the date that he signs this release, or any claims
for breach of this Agreement. Moreover, nothing in this release including but
not limited to the release of claims, the promise not to sue, the
confidentiality or non-disparagement obligations, and the return of property
provision generally prevents Executive, without providing prior notice to the
Company, from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by or contacting or communicating with the
EEOC, NLRB, SEC, FINRA, or any other federal, state or local agency charged with
the enforcement of any laws, although by signing this release Executive is
waiving his right to individual relief based on claims asserted in such a charge
or complaint or receipt of any award for providing information to such
governmental agency, except where such a waiver is prohibited under SEC rules or
other applicable law.

 

  L.

Reasonable and Necessary. Executive acknowledges that he is a key employee of
the Company and that Executive participates in and contributes to key phases of
the Company’s operations. Executive agrees that the covenants provided for in
this Section III are reasonable and necessary to protect the Company and its
confidential information, goodwill and other legitimate business interests and,
without such protection, the Company’s customer and client relationships and
competitive advantage would be materially adversely affected. Executive agrees

 

8



--------------------------------------------------------------------------------

that the provisions of this Section III are an essential inducement to the
Company to enter into this Agreement and they are in addition to, rather than in
lieu of, any similar or related covenants to which Executive is a party or by
which he is bound. Executive further acknowledges that the restrictions
contained in this Section III shall not impose an undue hardship on him since he
has general business skills which may be used in industries other than that in
which the Company conducts its business and shall not deprive Executive of his
livelihood. In exchange for Executive agreeing to be bound by these reasonable
and necessary covenants, the Company is providing Executive with the benefits as
set forth in this Agreement, including without limitation the compensation set
forth in Section II. Employee acknowledges and agrees that these benefits
constitute full and adequate consideration for his obligations hereunder and
will be provided only if he signs and does not rescind this Agreement. Executive
further acknowledges and agrees that in the event Executive is terminated for
Cause prior to the Retirement Date, and therefore will not be paid the severance
set forth in Section II(I), he remains bound by the provisions of this Section
III. In the event Executive breaches the terms of this Section III, the
severance and other payments made to Executive hereunder are subject to
cessation and repayment as set forth in Section V(A) of this Agreement.

 

IV. ACCEPTANCE AND RESCISSION PERIOD

By executing the Agreement below, Executive confirms and acknowledges that he
has reviewed the information about the offer described above and given to him as
part of this Agreement. Executive further acknowledges that he has been granted
twenty-one (21) days from the date he received this Agreement within which to
consider this Agreement. Executive further acknowledges that by virtue of being
presented with this Agreement, he is hereby advised in writing to consult with
legal counsel prior to executing this Agreement. Executive acknowledges that if
he executes this Agreement prior to the expiration of twenty-one (21) days, or
chooses to forgo the advice of legal counsel, he has done so freely and
knowingly, and he waives any and all future claims that such action or actions
would affect the validity of this Agreement. Executive acknowledges that any
changes made to this Agreement after its first presentation to him, whether
material or immaterial, do not re-start the tolling of this twenty-one (21) day
period.

Executive may cancel this Agreement at any time on or before the fifteenth
(15th) day following the date on which he signs the Agreement to assert alleged
claims under the Minnesota Human Rights Act. Executive also may cancel this
Agreement at any time on or before the seventh (7th) day following the date on
which he signs the Agreement to assert alleged claims under the Age
Discrimination of Employment Act. To be effective, the decision to cancel must
be in writing and delivered to the Company, personally or by certified mail, to
the attention of the General Counsel, Patterson Companies, Inc., 1031 Mendota
Heights Road, St. Paul, MN 55120 on or before the applicable fifteenth (15th) or
seventh (7th) day after he signs the Agreement. If the release provisions of
Section III are held invalid for any reason whatsoever, Executive agrees to
return any consideration received under the terms of the Agreement to which he
is not otherwise entitled absent this Agreement and that the Company is released
from any obligations under the

 

9



--------------------------------------------------------------------------------

Agreement. By accepting the payments described in Section II of this Agreement,
Executive acknowledges that the revocation periods have expired and that he did
not revoke this Agreement.

 

V. GENERAL PROVISIONS

 

  A. Effect of Breach/Early Termination for Cause. In the event that Executive
breaches any provision of this Agreement or his employment is terminated by the
Company prior to the Retirement Date for Cause, Patterson will have no further
obligations under this Agreement and Executive agrees that all payments yet to
be paid under this Agreement shall be cease and be forfeited and Executive will
repay all moneys paid to him under this Agreement to which he is not otherwise
entitled absent this Agreement, together with the attorneys’ fees and costs
incurred to collect the money and to seek injunctive relief.

 

  B. Knowing and Voluntary Execution. Executive acknowledges that this Agreement
confirms the transition and resignation of Executive’s employment with Patterson
and that this Agreement is entered into knowingly and voluntarily with full
recognition and acceptance of the consequences of such act. Executive agrees
that the payments listed above exceed that to which he would otherwise have been
entitled, and that the extra payment is in exchange for signing this Agreement.
Executive further acknowledges that he has had an opportunity to consult with
the attorneys of his choice to explain the terms of this Agreement and the
consequences of signing it.

 

  C. No Admission. This Agreement is not an admission by Patterson that it has
acted wrongfully and Patterson disclaims any liability to Executive or any other
person on the part of itself, its affiliated and related entities, and any of
their respective direct or indirect subsidiaries, and its and their respective
officers, employees, agents, insurers, representatives, counsel, shareholders,
directors, successors and assigns.

 

  D. Governing Law. This Agreement and the legal relations between the Parties
shall be governed by and construed and enforced in accordance with the laws of
the State of Minnesota. If any part of this Agreement is construed to be in
violation of the law, such part will be modified to achieve the objective of the
Parties to the fullest extent permitted and the balance of this Agreement shall
remain in full force and effect.

 

  E. Entire Agreement. Executive and the Company each represent and warrant that
no promise or inducement has been offered or made except as set forth and that
the consideration stated is the sole consideration for this Agreement. This
Agreement is a complete agreement and states fully all agreements,
understandings, promises, and commitments between Executive and the Company as
to the transition and resignation of Executive’s employment. If any portion of
this Agreement is held to be void and unenforceable by a court of competent
jurisdiction, the waiver and release set forth in Section III of this Agreement
shall nevertheless be binding upon the Parties and remain in full force and
effect.

 

10



--------------------------------------------------------------------------------

  F. No Oral Amendments. This Agreement may not be changed except by an
instrument in writing signed by the Parties.

 

  G. Counterparts. The Parties agree that this Agreement may be executed in
counterparts and each executed counterpart shall be as effective as a signed
original. Photographic or faxed copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

  H. Successors and Assigns. The Parties agree that this Agreement shall be
binding upon and inure to the benefit of all Parties and their respective
representatives, predecessors, heirs, successors and assigns.

 

  I. Defense to Future Claims. Executive agrees that in the event that any
claim, suit or action shall be commenced by him against the Company arising out
of any charge, claim or cause of action of any nature whatsoever, known or
unknown, including, but not limited to, claims, suits or actions relating to his
employment with Patterson or any prior agreement with Patterson, through this
date, this Agreement shall constitute a complete defense to any such claims,
suits or actions so instituted.

 

  J. Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, the Parties agree that the payments hereunder shall be exempt from, or
satisfy the applicable requirements, if any, of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) in a manner that will preclude the
imposition of penalties described in Code Section 409A. Payments made pursuant
to this Agreement are intended to satisfy the short-term deferral rule or
separation pay exception within the meaning of Code Section 409A.

Executive’s termination of employment shall mean a “separation from service”
within the meaning of Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement shall, to the maximum extent possible, be administered,
interpreted and construed in a manner consistent with Code Section 409A;
provided, that in no event shall the Company have any obligation to indemnify
the Executive from the effect of any taxes under Code Section 409A.

 

  K. Acknowledgement. Executive affirms that he has read this Agreement and been
advised that he has twenty-one (21) days from the date he received it to sign
this Agreement, and that he has been advised in writing to consult with an
attorney prior to signing this Agreement. Executive affirms that the provisions
of this Agreement are understandable to him and he has entered into this
Agreement freely and voluntarily.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their signatures
below.

 

Dated: June 1, 2017     /s/ Scott P. Anderson     Scott P. Anderson Dated:
June 1, 2017     Patterson Companies, Inc.     By:   /s/ John D. Buck       John
D. Buck       Lead Director

 

12